Exhibit 10.3

This instrument prepared by

and to be returned to:

Ray D. Gibbons, Esq.

Gibbons Law LLC

100 Corporate Parkway

Suite 125

Birmingham, Alabama 35242

LEASEHOLD MORTGAGE / MORTGAGE AND SECURITY AGREEMENT

THIS LEASEHOLD MORTGAGE / MORTGAGE AND SECURITY AGREEMENT (this “Mortgage”) is
made and entered into as of December 15, 2017, by CHP II OVERLAND PARK KS MOB
OWNER, LLC,, a Delaware limited liability company, whose address is c/o CNL
Healthcare Properties II, Inc., 450 South Orange Avenue, Orlando, Florida 32801
(the “Borrower”), in favor of SYNOVUS BANK, a Georgia banking corporation, whose
address is 800 Shades Creek Parkway, Birmingham, Alabama 35209, Attention: Eric
Smith (the “Bank”). Any capitalized term used herein but not defined shall have
the meaning ascribed to such term in that certain Credit Agreement of even date
herewith (as amended from time to time, the “Credit Agreement”) between Borrower
and Bank.

WITNESSETH:

WHEREAS, Borrower is justly indebted to Bank in the principal amount of Eight
Million Four Hundred Thousand and 00/100 Dollars ($8,400,000.00), such
indebtedness being evidenced by the Note, and payable to Bank with interest
thereon as provided for in the Credit Agreement; and

WHEREAS, Borrower desires to secure the Obligations, including, but not limited
to, the obligations to pay the principal of and interest on the Note in
accordance with the respective terms thereof or of the Credit Agreement,
including any and all extensions, modifications, and renewals thereof and
substitutions therefor, and to pay, repay or reimburse Bank for all amounts
owing under any of the Loan Documents, including all Indemnified Losses and
Default Costs.

NOW, THEREFORE, for and in consideration of Bank making the Loan and to secure
the prompt payment and performance of the Obligations, Borrower does hereby
irrevocably CONVEY, MORTGAGE, WARRANT, GRANT, BARGAIN, SELL, ASSIGN, TRANSFER,
PLEDGE and set over unto Bank, and the successors and assigns of Bank, all of
Borrower’s right, title and interest, of whatever kind, nature or description,
whether now owned or hereafter acquired (hereinafter referred to as the
“Borrower’s Interest”), in and to the following described land and interests in
land, estates, easements, rights, improvements, personal property, fixtures,
equipment, furniture, furnishings, appliances and appurtenances, whether now
owned or hereafter acquired, and including replacements and additions thereto
(herein referred to collectively as the “Mortgaged Property”):

(a)    All of those certain tracts, pieces or parcels of land, and interests in
land, located in Johnson County, Kansas, more particularly described in Exhibit
A attached hereto and by this reference made a part hereof (the “Land”);



--------------------------------------------------------------------------------

(b)    All buildings, structures and improvements of every nature whatsoever now
or hereafter situated on the Land, and all gas and electric fixtures, radiators,
heaters, engines and machinery, boilers, ranges, elevators and motors, plumbing
and heating fixtures, carpeting and other floor coverings, water heaters,
awnings and storm sashes, and cleaning apparatus which are or shall be attached
to said buildings, structures or improvements, and all other furnishings,
furniture, fixtures, machinery, equipment, appliances, vehicles and personal
property of every kind and nature whatsoever now or hereafter owned by Borrower
and located in, on or about, or used or intended to be used with or in
connection with the construction, use, operation or enjoyment of the Mortgaged
Property, including all extensions, additions, improvements, betterments,
renewals and replacements, substitutions, or proceeds from a permitted sale of
any of the foregoing, and all building materials and supplies of every kind now
or hereafter placed or located on the Land (collectively the “Improvements”),
all of which are hereby declared and shall be deemed to be fixtures and
accessions to the Land and a part of the Mortgaged Property as between the
parties hereto and all Persons claiming by, through or under them, and which
shall be deemed to be a portion of the security for the indebtedness herein
described and to be secured by this Mortgage;

(c)    All easements, rights of way, strips and gores of land, vaults, streets,
ways, alleys, passages, sewer rights, waters, water courses, water rights and
powers, minerals, flowers, shrubs, crops, trees, timber and other emblements now
or hereafter located on the Land or under or above the same or any part or
parcel thereof, and all ground leases, estates, rights, titles, interests,
privileges, liberties, tenements, hereditaments and appurtenances, reversions,
and remainders whatsoever, in any way belonging, relating or appertaining to the
Mortgaged Property or any part thereof, or that hereafter shall in any way
belong, relate or be appurtenant thereto, whether now owned or hereafter
acquired by Borrower;

(d)    All rents, issues, profits, revenues and proceeds from any sale or other
disposition of the Mortgaged Property, or any part thereof, from time to time
accruing (including without limitation all payments under leases, ground leases
or tenancies, proceeds of insurance, condemnation payments, tenant security
deposits and escrow funds), and all of the estate, right, title, interest,
property, possession, claim and demand whatsoever at law, as well as in equity,
of Borrower of, in and to the same;

(e)    All leases (whether presently existing or hereafter made, whether written
or verbal, and including any agreement for the letting of or for the use or
occupancy of any part of the Mortgaged Property (collectively, the “Assigned
Leases”), including each modification, extension, renewal and guaranty thereof),
rents, issues, profits, revenues and proceeds from any sale, lease or other
disposition of the Mortgaged Property, or any part thereof, from time to time
accruing (including without limitation all payments under leases, ground leases
or tenancies, proceeds of insurance, condemnation payments, tenant security
deposits and escrow funds, and all claims and rights to the payment of money at
any time arising in connection with any rejection or breach of any lease under
Bankruptcy Law, including, without limitation, all the rents, issues, and
profits now due and which may hereafter become due under or by virtue of the
Assigned Leases (collectively, the “Rents”), together with all claims and rights
to the payment of money at any time arising in connection with any rejection or
breach of any of the Assigned Leases under Bankruptcy Law, including without
limitation, all rights to recover damages arising out of such breach or
rejection, all rights to charges payable by a tenant or trustee in respect of
the leased premises following the entry of an order for relief under the
Bankruptcy Law in respect of a tenant and all rentals and charges outstanding
under the Assigned Lease as of the date of entry of such order for relief, and
all of the estate, right, title, interest, property, possession, claim and
demand whatsoever at law, as well as in equity, of Borrower of, in and to the
same;

 

2



--------------------------------------------------------------------------------

(f)    Borrower’s leasehold estate and other interests of whatever kind, nature
or description, and all rights, title and interest pertaining thereto, if any,
under that certain Ground Lease dated as of February 28, 2005 between Central
Tennessee Hospital Corporation, a Tennessee corporation (the “Ground Lessor”),
as landlord, and Mid-America Surgery Institute Properties II, LLC, a Kansas
limited liability company (the “Seller”), as tenant, as memorialized by that
certain Memorandum of Lease dated as of February 28, 2005, recorded on March 2,
2005 in Book 200503 at Page 000938 in the Register’s Office of Johnson County,
Kansas; as amended by that certain First Amendment to Ground Lease to Correct
Scrivener’s Error dated as of February 28, 2005; as further amended by that
certain Second Amendment to Ground Lease dated as of October 21, 2005; as
further amended by that certain Amendment to Memorandum of Lease dated as of
January 9, 2007, recorded on February 26, 2007 in Book 20070226 at Page 0007473;
as further amended by that certain Third Amendment to Ground Lease dated as of
May 17, 2007, recorded on June 25, 2007 in Book 20070625 at Page 008529 in the
Register’s Office of Johnson County, Kansas; as assigned by Seller to Borrower
pursuant to that certain Assignment and Assumption of Ground Lease dated as of
December 15, 2017 between Seller and Borrower (as so assigned and as otherwise
amended from time to time, the “Ground Lease”); and

(g)    All of the estate, right, title, interest, property, possession, claim
and demand whatsoever at law, as well as in equity, of Borrower of, in and to
any of the foregoing.

TO HAVE AND TO HOLD the Mortgaged Property and all parts, rights, members and
appurtenances thereof, to the use and benefit of Bank and the successors,
successors-in-title and assigns of Bank, forever; and Borrower covenants that
Borrower is lawfully seized and possessed of Borrower’s Interest in the
Mortgaged Property as aforesaid and has good right to convey the same, that the
same are unencumbered except for Permitted Liens and those matters expressly set
forth in Exhibit B hereto, and Borrower does warrant and will forever defend the
title thereto against the claims of all Persons whomsoever, except as to
Permitted Liens and those matters set forth in said Exhibit B.

The Lien of this Mortgage automatically will attach to any further, greater,
additional or different estate, rights, titles or interests in or to any of the
Mortgaged Property at any time hereafter acquired by Borrower by whatsoever
means and without any further action or filing or recording on the part of
Borrower or Bank or any other Person.

PROVIDED, HOWEVER, that should the Obligations be paid according to the tenor
and effect thereof, and should Borrower have performed all covenants contained
in the Loan Documents and Bank shall not be obligated to extend further credit
to Borrower, then this Mortgage shall be canceled and released of record.

 

3



--------------------------------------------------------------------------------

BORROWER HEREBY COVENANTS AND AGREES WITH BANK AS FOLLOWS:

ARTICLE I

1.01    Payment and Performance of Loan Documents. Borrower will perform,
observe and comply with all the provisions hereof, and of each of the other Loan
Documents, including, but not limited to, the due and punctual payment by
Borrower of the principal amount due under the Note, together with interest
thereon, and all other sums of money required to be paid by Borrower pursuant to
any one or more of the Loan Documents, without any deductions, credits or set
offs whatsoever.

1.02    Ground Lease.

(a)    Borrower shall promptly:

(i)    Perform, observe and comply with all of the obligations, covenants and
agreements required to be performed, observed and complied with by the lessee
under the Ground Lease, and do all things necessary to preserve and to keep
unimpaired its rights thereunder;

(ii)    Notify Bank of any material default in the performance or observance of
any of the covenants or agreements on the part of Borrower to be performed or
observed by Borrower under the Ground Lease, or the giving of any notice by the
lessor under the Ground Lease to Borrower (A) claiming such a default, or (B) of
such lessor’s intention to exercise any remedy reserved to the lessor
thereunder; and

(iii)    Cause a copy of each such notice given by such lessor to Borrower to be
delivered to Bank.

(b)    In addition to any insurance required pursuant to this Mortgage or any
other Loan Document, Borrower will take out and continuously maintain in effect,
or cause to be taken out and thereafter continuously maintained in effect, the
insurance required to be maintained by the lessee under the Ground Lease. All
such insurance policies shall name as additional insured Bank as its interest
shall appear. All certificates evidencing the insurance so required to be
carried by the Ground Lease and this Mortgage shall be deposited with Bank.
Within the time periods required by Section 7.3 of the Credit Agreement,
Borrower will furnish to Bank evidence satisfactory to Bank that such policy has
been renewed or replaced by another policy.

Borrower covenants, represents and warrants to Bank that so long as this
Mortgage remains unsatisfied, it will comply with all the obligations required
on its part to be performed under the Ground Lease. In the event that Borrower
fails or refuses to perform any of its obligations under the Ground Lease
following the expiration of any applicable grace or cure period, Bank may, but
shall not be obligated to, perform any and all such obligations of Borrower
under such Ground Lease, including, but not limited to, the payment of any or
all rent and other sums due from Borrower thereunder. Any costs or expenses
incurred by Bank in performing the obligations of Borrower under the Ground
Lease, including any rent or other sums paid by Bank, shall constitute part of
the Obligations and shall be secured hereby.

 

4



--------------------------------------------------------------------------------

(c)    If Borrower shall fail to perform, observe or comply with any of the
obligations, covenants or agreements required to be performed, observed or
complied with by it under the Ground Lease following the expiration of any
applicable grace or cure period, including, without limitation, payment of all
ground rent and other charges due thereunder, Bank, after five (5) days’ written
notice (except in emergencies or in situations where a failure sooner to perform
or observe the same may result in a forfeiture under the Ground Lease) may, but
shall not be obligated to, take such action as is appropriate to cause such
covenants, agreements or obligations promptly to be performed, observed or
complied with on behalf of Borrower, including, but not limited to, the payment
of any or all rent and other sums due from Borrower thereunder, but no action so
taken by Bank shall release Borrower from any of its obligations under this
Mortgage. Upon receipt by Bank from the lessor under Ground Lease of any notice
of default by Borrower thereunder that has not been cured within any applicable
grace or cure period, Bank may rely thereon and take any such action as
aforesaid to cure such default even though the existence of such default or the
nature thereof may be questioned or denied by Borrower or by any party on behalf
of Borrower. Any costs or expenses incurred by Bank in taking any action as
provided for in this paragraph, including any rent or other sums paid by Bank,
shall constitute part of the Obligations and shall be secured hereby.

(d)    Borrower shall not surrender its leasehold estate under the Ground Lease,
nor terminate or cancel the Ground Lease to which Borrower is a party, and
Borrower shall not modify, change, supplement, alter or amend in any material
respect the Ground Lease, either orally or in writing, and any attempt on the
part of Borrower to exercise any such right without the consent of Bank shall be
null and void.

(e)    The fee title to the properties demised by the Ground Lease and the
leasehold estate shall not merge, but always shall remain separate and distinct,
notwithstanding the union of such estates either in the lessor or in the lessee
under the Ground Lease or in a third party by purchase or otherwise.

(f)    Borrower shall give Bank prompt notice of the commencement of any
arbitration or appraisal proceeding pursuant to the Ground Lease. Bank shall
have the right to intervene and participate in any such proceeding and Borrower
shall confer with Bank and its attorneys and experts and cooperate with them to
the extent Bank deems reasonably necessary for the protection of Bank. Upon the
request of Bank, Borrower shall exercise all rights of arbitration or appraisal
conferred upon it by the Ground Lease. If at the time any such proceeding shall
be commenced, Borrower shall be in default in the performance or observance of
any covenant or agreement contained in the Ground Lease, or in this Mortgage, on
the part of Borrower to be performed or observed, beyond any applicable grace
period, Bank shall have, and is hereby granted, the sole and exclusive right to
designate and appoint on behalf of Borrower the arbitrator(s) or appraiser(s) in
such proceeding.

 

5



--------------------------------------------------------------------------------

(g)    Borrower shall use its reasonable efforts to obtain from the lessor under
the Ground Lease, and deliver to Bank, within twenty (20) days after written
request by Bank, a statement in writing certifying that the Ground Lease is
unmodified and in full force and effect (or if modified, stating the
modifications) and the dates to which the ground rent and other charges, if any,
have been paid in advance, and stating whether or not, to the best knowledge of
the signer of such certificate, Borrower is in default in the performance of any
covenant or agreement contained in the Ground Lease, and, if so, specifying each
such default of which the signer may have knowledge.

1.03    Security Agreement. With respect to all personal property (the “Personal
Property”) constituting part of the Mortgaged Property that is subject to
Article 9 of the Uniform Commercial Code as enacted in the state where the Land
is situated (the “UCC”), this Mortgage is hereby made and declared to be a
security agreement encumbering each and every item or type of Personal Property
listed herein or included herein as a part of the Mortgaged Property, in
compliance with the provisions of the UCC, and Borrower hereby grants to Bank a
security interest in Borrower’s Interest in said items and personal property.
Borrower hereby authorizes Bank to file a financing statement or statements
reciting this Mortgage to be a security agreement affecting all of the
Borrower’s Interest in said Personal Property. The remedies for any violation of
the covenants, terms and conditions of the security agreement contained in this
Mortgage, or otherwise in respect of an Event of Default hereunder, shall be
(a) as prescribed herein, or (b) as prescribed by general Law, or (c) as
prescribed by the specific statutory consequences now or hereafter enacted and
specified in the UCC, all at Bank’s sole election. Borrower agrees that the
filing of such financing statement(s) in the records normally having to do with
personal property shall not in any way affect the agreement of Borrower and Bank
that everything used in connection with the production of income from the
Mortgaged Property or adapted for use therein or that is described or reflected
in this Mortgage, is, and at all times and for all purposes and in all
proceedings both legal or equitable, shall be regarded as part of the real
estate conveyed hereby regardless of whether (i) any such item is physically
attached to the Improvements, (ii) serial numbers are used for the better
identification of certain items capable of being thus identified in an Exhibit
to this Mortgage, or (iii) any such item is referred to or reflected in any such
financing statement(s) so filed at any time. Similarly, the mention in any such
financing statement(s) of the rights in and to (A) the proceeds of any fire
and/or hazard insurance policy, or (B) any award in eminent domain proceedings
for taking or for loss of value, or (C) Borrower’s interest as lessor in any
present or future lease or rights to income growing out of the use and/or
occupancy of the Mortgaged Property, whether pursuant to lease or otherwise,
shall not in any way alter any of the rights of Bank as determined by this
instrument or affect the priority of Bank’s security interest granted hereby or
by any other recorded document, it being understood and agreed that such mention
in such financing statement(s) is solely for the protection of Bank in the event
any court shall at any time hold, with respect to the foregoing items (A), (B),
or (C), that notice of Bank’s priority of interest, to be effective against a
particular class of persons, must be filed in the UCC records. This Mortgage may
be filed as a financing statement in any office where Bank deems such filing
necessary or desirable and Borrower will promptly upon demand reimburse Bank for
the costs therefor.

1.04    Use of Mortgaged Property. Borrower shall at all times operate the
Mortgaged Property as medical offices and related uses. Borrower shall not be
permitted to alter or change the use of the Mortgaged Property without the prior
written consent of Bank.

 

6



--------------------------------------------------------------------------------

1.05    Conveyance of Mortgaged Property. Except as otherwise expressly
permitted by the Credit Agreement, Borrower shall not directly or indirectly
encumber (by Lien, junior mortgage, or otherwise), pledge, convey, transfer or
assign any or all of its interest in the Mortgaged Property, or any portion
thereof, without the prior written consent of Bank.

1.06    Acquisition of Collateral. Except as otherwise expressly permitted by
the Credit Agreement, Borrower shall not acquire any Personal Property subject
to any Lien taking precedence over the Lien of this Mortgage.

ARTICLE II

2.01    Events of Default. The term “Event of Default”, wherever used in this
Mortgage, shall mean an “Event of Default” as defined in the Credit Agreement.

2.02    Acceleration of Maturity. If an Event of Default shall have occurred and
be continuing, then the Obligations shall, at the option of Bank, immediately
become due and payable as provided in the Credit Agreement, and no omission on
the part of Bank to exercise such option when entitled to do so shall be
construed as a waiver of such right.

2.03    Rights and Remedies.

(a)    If an Event of Default shall have occurred, then in addition to the
rights and remedies provided for under any other Loan Document or under
applicable Law, then at the option of Bank this Mortgage may be foreclosed in
any manner now or hereafter provided by Kansas Law, and to the extent provided
or allowed by Kansas Law, Bank or its agent may sell the Mortgaged Property or
any part of the Mortgaged Property at one or more public sales after having
first given notice of the time, place and terms of sale as may be required by
applicable Law. At any such sale, Bank may execute and deliver to the purchaser
a conveyance of the Mortgaged Property or any part of the Mortgaged Property.
Bank or its agent shall have the right to enforce any of its remedies set forth
herein and as provided in the Credit Agreement. In the event of any sale under
this Mortgage by virtue of the exercise of the powers herein granted, or
pursuant to any order in any judicial proceedings or otherwise, the Mortgaged
Property may be sold as an entirety or in separate parcels and in such manner or
order as Bank in its sole discretion may elect, and if Bank so elects, Bank or
its agent may sell the personal property covered by this Mortgage at one or more
separate sales in any manner permitted by the UCC, and one or more exercises of
the powers herein granted shall not extinguish or exhaust such powers, until the
entire Mortgaged Property is sold or the Obligations are paid in full. If the
Obligations are now or hereafter further secured by any chattel mortgages,
pledges, contracts of guaranty, assignments of lease or other security
instruments, Bank at its option may exhaust the remedies granted under any of
said security instruments or this Mortgage either concurrently or independently,
and in such order as Bank may determine.

(b)    Said sale may be adjourned by Bank, or its agent, and reset at a later
date without additional publication; provided that an announcement to that
effect be made at the scheduled place of sale at the time and on the date the
sale is originally set.

 

7



--------------------------------------------------------------------------------

(c)    In the event of any sale of the Mortgaged Property as authorized by this
Section, all prerequisites of such sale shall be presumed to have been
performed, and in any conveyance given hereunder all statements of facts, or
other recitals therein made, as to the non-payment or non-performance of the
Obligations or as to the advertisement of sale, or the time, place and manner of
sale, or as to any other fact or thing, shall be taken in all courts of law or
equity as prima facie evidence that the facts so stated or recited are true.

(d)    If an Event of Default shall have occurred, Bank may, in addition to and
not in abrogation of the rights covered under Subparagraph (a) of this Section,
either with or without entry or taking possession as herein provided or
otherwise, proceed by a suit or suits in law or in equity or by any other
appropriate proceeding or remedy to pursue any other remedy available to it, all
as Bank in its sole discretion shall elect.

2.04    Purchase by Bank. Upon any foreclosure sale or sale of all or any
portion of the Mortgaged Property under the power herein granted, Bank may bid
for and purchase the Mortgaged Property and shall be entitled to apply all or
any part of the Obligations as a credit to the purchase price.

2.05    Borrower as Tenant Holding Over. In the event of any such foreclosure
sale or sale under the powers herein granted, Borrower (if Borrower shall remain
in possession) and all Persons holding under Borrower shall be deemed tenants
holding over and shall forthwith deliver possession to the purchaser or
purchasers at such sale or be summarily dispossessed according to provisions of
Law applicable to tenants holding over.

2.06    Waiver of Appraisement, Valuation, Etc. Borrower agrees, to the full
extent permitted by law, that in case of a Default on the part of Borrower
hereunder, neither such Borrower nor anyone claiming through or under Borrower
hereunder will set up, claim or seek to take advantage of any appraisement,
valuation, stay, extension, homestead, exemption or redemption laws now or
hereafter in force, in order to prevent or hinder the enforcement or foreclosure
of this Mortgage, or the absolute sale of the Mortgaged Property owned by
Borrower, or the delivery of possession thereof immediately after such sale to
the purchaser at such sale, and Borrower, for itself and all who may at any time
claim through or under it, hereby waives and renounces to the full extent that
it may lawfully so do so, the benefit of all such laws, and any and all right to
have the assets subject to the security interest of this Mortgage marshaled upon
any foreclosure or sale under the power herein granted.

2.07    Waiver of Homestead. Borrower hereby waives and renounces all homestead
and exemption rights provided for by the Constitution and the Laws of the United
States and of any state, in and to the Mortgaged Property as against the
collection of the Obligations, or any part thereof.

2.08    Leases. Bank, at its option, is authorized to foreclose this Mortgage
subject to the rights of any tenants of the Mortgaged Property, and the failure
to make any such tenants parties to any such foreclosure proceedings and to
foreclose their rights will not be, nor be asserted to be by Borrower, a defense
to any proceeding instituted by Bank to collect the sums secured hereby.

2.09    Discontinuance of Proceedings. In case Bank shall have proceeded to
enforce any right, power or remedy under this Mortgage by foreclosure, entry or
otherwise, and such proceedings shall have been discontinued or abandoned for
any reason, or shall have been determined adversely to Bank, then in every such
case, Borrower and Bank shall be restored to their former positions and rights
hereunder, and all rights, powers and remedies of Bank shall continue as if no
such proceedings had occurred.

 

8



--------------------------------------------------------------------------------

ARTICLE III

3.01    Successors and Assigns. This Mortgage shall inure to the benefit of and
be binding upon Borrower and Bank and their respective heirs, executors, legal
representatives, successors and assigns. Whenever a reference is made in this
Mortgage to “Borrower”, “Borrower” or “Bank”, such reference shall be deemed to
include a reference to the heirs, executors, legal representatives, successors,
successors in title and assigns of Borrower, Borrower or Bank, as the case may
be, but shall not imply any permission to make or permit any transfer which is
otherwise prohibited.

3.02    Applicable Law. This Mortgage shall be interpreted, construed and
enforced according to the laws of the State of Kansas without regard to that
state’s conflict of laws principles.

3.03    Notices. All notices provided for herein shall be given and deemed
received when given and received in accordance with the terms of the Credit
Agreement.

3.04    Assignment. This Mortgage is assignable by Bank and any assignment of
this Mortgage by Bank shall operate to vest in the assignee all rights and
powers herein conferred upon and granted to Bank.

3.05    Future Advances. This Mortgage is given to secure not only existing
indebtedness, but also future advances, whether such advances are obligatory or
ones to be made at the option of Bank, or otherwise. Such future advances, with
interest thereon, shall be secured hereby if made under the terms of this
Mortgage, the Note or the Credit Agreement, or if made pursuant to any other
promissory note, instrument or agreement stating that sums advanced thereunder
are secured hereby. The total amount of indebtedness that may be so secured
hereby may decrease or increase from time to time, but the total unpaid balance
so secured at any one time shall not exceed the original principal amount of the
Note, plus interest thereon and any amounts paid for taxes or insurance on the
Mortgaged Property. This Section shall serve as notice that Bank claims the
priority of the lien of this Mortgage for all such future advances.

3.06    Entire Agreement. THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this instrument has been duly executed and effective as of
the day and year first above written.

 

CHP II OVERLAND PARK KS MOB OWNER, LLC, a Delaware limited liability company By:
 

/s/ Tracey B. Bracco

Name:   Tracey B. Bracco Title:   Vice President

STATE OF FLORIDA

COUNTY OF ORANGE

The foregoing instrument was acknowledged before me this 18th day of December,
2017, by Tracey B. Bracco as Vice President of CHP II OVERLAND PARK KS MOB
OWNER, LLC, a Delaware limited liability company, on behalf of the company. She
is personally known to me or has produced                      as
identification.

 

(NOTARY SEAL)      

/s/ Amy J. Patterson

      Signature of Notary Public      

Amy J. Patterson

      Typed or Printed Name of Notary       Commission No.: FF231697       My
Commission Expires: 06/27/19

 

10



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION OF LAND

TRACT 1:

ALL THAT PART OF LOT 1, MENORAH PARK, FOURTH PLAT (SAID LOT 1 BEING PREVIOUSLY
PLATTED AS LOT 4, MENORAH PARK, SECOND PLAT), A SUBDIVISION OF LAND IN THE CITY
OF OVERLAND PARK, JOHNSON COUNTY, KANSAS, MORE PARTICULARLY DESCRIBED AS
FOLLOWS: COMMENCING AT THE NORTHEAST CORNER OF SAID LOT 1; THENCE S 1°54’33” E,
ALONG THE EAST LINE OF SAID LOT 1, A DISTANCE OF 189.31 FEET; THENCE S 1°16’13”
W, ALONG THE EAST LINE OF SAID LOT 1, A DISTANCE OF 2.84 FEET; THENCE S
89°59’49” W, A DISTANCE OF 36.62 FEET, TO THE TRUE POINT OF BEGINNING OF SUBJECT
TRACT; THENCE CONTINUING S 89° 59’ 49” W, A DISTANCE OF 125.53 FEET; THENCE S
0°00’11” E, PERPENDICULAR TO THE LAST DESCRIBED COURSE, A DISTANCE OF 137.37
FEET; THENCE SOUTHWESTERLY AND SOUTHERLY, ALONG A CURVE TO THE LEFT, HAVING A
RADIUS OF 13.20 FEET, A CENTRAL ANGLE OF 46° 29’ AND WHOSE INITIAL TANGENT
BEARING IS S 46°28’49” W, A DISTANCE OF 10.71 FEET, TO A POINT OF TANGENCY;
THENCE S 0°0’11” E, A DISTANCE OF 13.07 FEET, TO A POINT OF CURVATURE; THENCE
SOUTHERLY AND SOUTHEASTERLY, ALONG A CURVE TO THE LEFT, HAVING A RADIUS OF 13.20
FEET AND A CENTRAL ANGLE OF 46°29’, A DISTANCE OF 10.71 FEET; THENCE S 0°00’11”
E, A DISTANCE OF 15.74 FEET; THENCE N 89°59’49” E, PERPENDICULAR TO THE LAST
DESCRIBED COURSE, A DISTANCE OF 125.53 FEET; THENCE N 0°00’11” W, PERPENDICULAR
TO THE LAST DESCRIBED COURSE, A DISTANCE OF 185.32 FEET, TO THE TRUE POINT OF
BEGINNING OF SUBJECT TRACT.

TRACT 2:

NONEXCLUSIVE EASEMENTS FOR PARKING, ACCESS AND UTILITIES FOR THE BENEFIT OF
TRACT 1 AS SET FORTH AND MORE FULLY DESCRIBED IN A DECLARATION OF COVENANTS,
RESTRICTIONS AND EASEMENTS, RECORDED IN BOOK 200503, PAGE 000937, AS AMENDED BY
A FIRST AMENDMENT TO DECLARATION OF COVENANTS, RESTRICTIONS AND EASEMENTS
RECORDED IN BOOK 200507, PAGE 008859.

 

11



--------------------------------------------------------------------------------

EXHIBIT “B”

PERMITTED ENCUMBRANCES

 

1. Easements, restrictions and setback lines as per plat, recorded in Plat Book
81, Page 48; Plat Book 89, Page 27; and Book 200804, Page 007674.

 

2. Terms, provisions, covenants, conditions, restrictions and easements as set
forth in Declaration of Covenants, Restrictions and Easements, recorded
September 11, 2007 in Book 200709, Page 002447. Said document contains a right
of first refusal, which has been waived with respect to this transaction.
(Affects Tract 2).

 

3. An easement granted to Kansas City Power & Light Company in the document
recorded January 29, 1981 in Book 1645, Page 452 of Official Records. (Affects
Tract 2).

 

4. Terms and Provisions as set forth in Declaration of Creation of Cost
Reimbursement District for Water Main Extension, recorded March 13, 1985 in Book
2129, Page 777.

 

5. Terms and Provisions as set forth in Storm Drainage Variance, recorded
August 7, 1992 as Document No. 2151784 in Book 3671, Page 208 and re-recorded
September 15, 1992 in Book 3702, Page 853, as affected by the Supplement to
Storm Drainage Variance recorded March 14, 1995 in Book 4541, Page 553.’

 

6. A right-of-way granted to L.S.D. #18, Sec. 1, Tomahawk Creek Sewer
Sub-District No. 3, Tomahawk Creek Sewer Main Sewer District No. 1 in the
document recorded December 10, 1992 in Book 3794, Page 347, of Official Records.
(Affects Tract 2).

 

7. An easement granted to Water District No. 1 of Johnson County (Kansas) in the
document recorded June 2, 1995 in Book 4597, Page 897, as more specifically
located by the instrument recorded August 25, 1998 in Book 5821, Page 5 of
Official Records. (Affects Tract 2).

 

8. Terms and Provisions as set forth in Declaration Delaying Water Service
Connections, recorded in Book 4648, Page 311. Partial Release recorded in Book
4720, Page 235 and Refiled in Book 4741, Page 613.

 

9. Covenants, restrictions and all other terms and provisions, including without
limitation annual and/or special maintenance assessments as set forth in Private
Agreement and Deed Restrictions recorded in Book 4878, Page 219 and amended in
Book 4993, Page 376, but deleting any covenant, condition or restriction
indicating a preference, limitation or discrimination based on race, color,
religion, sex, handicap, familial status, or national origin to the extent such
covenants, conditions or restrictions violate 42 USC 3604.

 

10. Terms and Provisions as set forth in Interim Unilateral Development
Agreement, by and between Health Midwest and the City of Overland Park, Kansas,
recorded in Book 4944, Page 41.

 

11. A right-of-way granted to Consolidated Main Sewer District of Johnson County
in the document recorded November 4, 1998 in Book 5911, Page 882 of Official
Records. (Affects Tract 2).

 

12. An easement granted to American Telephone and Telegraph Company in the
document recorded November 13, 1970 in Misc. Book 212, Page 582 of Official
Records.

 

13. Permanent right-of-way to The City of Overland Park, Kansas, taken by
Condemnation Case No. 85C4127 in the document recorded May 14, 1985 in Book
2158, Page 99 of Official Records. (Affects Tract 2).

 

14. An easement granted to Kansas City Power & Light Company in the document
recorded in Misc. Book 36, Page 311 as amended by the Partial Disclaimer filed
in Book 2315, Page 110 of Official Records.

 

12



--------------------------------------------------------------------------------

15. An easement granted to American Telephone and Telegraph Company in the
document recorded October 13, 1972 in Book 867, Page 142 of Official Records.

 

16. An easement granted to Water District No. 1 of Johnson County in the
document recorded April 17, 1979 in Book 1449, Page 970 of Official Records.

 

17. Terms and Provisions as set forth in Contract for the public improvement of
119th Street from Nall Avenue to one quarter mile east of Antioch Road between
the Board of County Commissioners of Johnson County, Kansas and the City of
Overland Park, Kansas, recorded in Book 2074, Page 586.

 

18. Deed of Dedication to the City of Overland Park, filed in Book 3239, Page
743.

 

19. A right-of-way to L.S.D. #18, Sec. 1, Tomahawk Creek Sewer Sub-district
No. 3, Tomahawk Creek Sewer Main Sewer District No. 1 in the document recorded
in Book 3784, Page 859 of Official Records. (Affects Tract 2).

 

20. A right-of-way to L.S.D. #18, Sec. 1, Tomahawk Creek Sewer Sub-district
No. 3, Tomahawk Creek Sewer Main Sewer District No. 1 in the document recorded
in Book 3784, Page 864 of Official Records. (Affects Tract 2).

 

21. Declaration of Restrictions, recorded in Book 3790, Page 723 but deleting
any covenant, condition or restriction indicating a preference, limitation or
discrimination based on race, color, religion, sex, handicap, familial status,
or national origin to the extent such covenants, conditions or restrictions
violate 42USC 3604(c) or any similar state statute or local ordinance. (Affects
Tract 2).

 

22. Terms and Provisions as set forth in Easement, by and between Menorah Health
Center, Inc., a Kansas not-for-profit corporation and American Health
Properties, Inc., a Delaware corporation, recorded in Book 3820, Page 679 and
Subordination recorded in Book 3820, Page 684. (Affects Tract 2).

 

23. An easement to Kansas City Power & Light Company in the document recorded in
Book 4045, Page 591 of Official Records. (Affects Tract 2).

 

24. Permanent Drainage Easement to the City of Overland Park, Kansas in the
document recorded in Book 4461, Page 453 of Official Records. (Affects Tract 2).

 

25. An easement to Kansas City Power & Light Company in the document recorded in
Book 4726, Page 755 of Official Records. (Affects Tract 2).

 

26. Deed of Dedication to the City of Overland Park, filed in Book 5642, Page
620. (Affects Tract 2).

 

27. An easement to Water District No. 1 of Johnson County (Kansas) in the
document recorded in Book 5965, Page 745 of Official Records.

 

28. A right-of-way to Consolidated Main Sewer District of Johnson County in the
document recorded in Book 6412, Page 695 of Official Records. (Affects Tract 2).

 

29. Terms and Provisions as set forth in Permanent Drainage Easement Agreement,
by and between Health Midwest, a Missouri not for profit corporation and Village
Shalom, Inc., a not for profit corporation, recorded in Book 6415, Page 483 and
refiled in Book 6524, Page 953. (Affects Tract 2).

 

30. Terms and provisions of an unrecorded lease dated April 1, 2003, by and
between Central Tennessee Hospital Corporation, a Tennessee corporation as
lessor and Midwest Division-MMC, LLC, a Delaware limited liability company as
lessee, as disclosed by a Memorandum of Lease recorded August 4, 2003 in Book
9335, Page 187. Amendment of Lease Agreement recorded in Book 200604, Page
007057 and Book 200709, Page 002446 of Official Records. (Affects Tract 2).

 

13



--------------------------------------------------------------------------------

31. Terms and Provisions as set forth in Declaration of Covenants, Restrictions
and Easements, recorded in Book 200503, Page 000937 and First Amendment to
Declaration of Covenants, Restrictions and Easements recorded in Book 200507,
Page 008859 and Subordination of Lease recorded in Book 200604, Page 007058; as
affected by Second Amendment to Declaration of Covenants, Restrictions and
Easements recorded in Book                     , Page     . Said document
contains a right of first refusal, which has been waived with respect to this
transaction.

 

32. Terms and provisions of an unrecorded lease dated February 28, 2005, by and
between Central Tennessee Hospital Corporation, a Tennessee corporation as
lessor and MidAmerica Surgery Institute Properties II, LLC, a Kansas limited
liability company as lessee, as disclosed by a Memorandum of Lease and Ground
Lease Agreement recorded March 2, 2006 in Book 200503, Page 000938. Amendment to
Memorandum of Lease recorded in Book 200702, Page 007473, unrecorded second
amendment dated October 21, 2005, Third Amendment of Ground Lease recorded in
Book 200706, Page 008529, and Fourth Amendment to Ground Lease recorded in Book
                    , Page     ; and as affected by Assignment and Assumption of
Ground Lease by and between MidAmerica Surgery Institute Properties II, LLC, as
Assignor, and CHP II Overland Park KS MOB Owner, LLC, as Assignee, recorded in
Book                     , Page     , of Official Records.

 

33. A right-of-way to Oneok, Inc., an Oklahoma corporation d/b/a Kansas Gas
Service Company in the document recorded in Book 200606, Page 008574 of Official
Records.

 

34. An easement to Kansas City Power & Light Company in the document recorded in
Book 200607, Page 007853 of Official Records.

 

35. A right-of-way to Consolidated Main Sewer District of Johnson County in the
document recorded in Book 200511, Page 002829 of Official Records.

 

36. An easement to Kansas City Power & Light Company in the document recorded in
Book 200811, Page 002894 of Official Records. (Affects Tract 2).

 

37. Terms and Provisions as set forth in Permanent Drainage Easement Agreement,
by and between Ventas Realty, Limited Partnership, a Delaware limited
partnership and Central Tennessee Hospital Corporation, a Tennessee corporation,
recorded in Book 200611, Page 003689. (Affects Tract 2).

 

38. Easement for Facilities to Southwestern Bell Telephone Company d/b/a AT&T in
the document recorded in Book 200901, Page 003546 of Official Records.

 

39. Tenancy rights, either as month to month, or by virtue of written leases of
persons in possession of any part of the subject property.

 

40. Survey prepared by Blew & Associates, P.A., dated September 27, 2017, last
revised October 25, 2017 under Job No. KS-1, shows the following:

 

  1. This item has been intentionally deleted.

 

  2. This item has been intentionally deleted.

 

41. Terms and conditions of Permanent Utility Easement recorded
                     in Book                     , Page     .

 

42. An easement recorded on January 5, 1981 in Book 1939, Page 1639 of Official
Records, as affected by that certain Partial Disclaimer of Easement recorded on
December             , 2017 in the document recorded in
Book                    , Page     , of Official Records.

 

14